Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Dependent Claim 15 as filed on 4/26/2019 does not have an independent claim.  Attorney Ferrera confirmed on 1/7/2020 that Claim 15 depends on Claim 12.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure compensation element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 8
Claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The “pressure compensation element” listed as item 18 without structure limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In Reference to Claim 17
The metes and bounds of claim 17 cannot be ascertained since “can be heated” is indefinite and renders claim 17 is ambiguous.  Without a structure disclosure, all kinds a components can be heated, for example, the motor will be heated during operation and the heat will be transferred to all connected parts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 11, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2012/0258000 to Patent to Patton, the art rejection is made based on the issue patent US 9,243,631, in view of US Patent 2,590,560 to Monteliuis.
In Reference to Claim 1
Montelius discloses Screw pump (Fig. 1, 10), comprising a multi-part housing (Fig. 1, ) and at least two coupled (Fig. 1, Montelius teaches three rotors), chamber- forming rotors (Fig. 1, 22, 24, 26) that each comprise at least one thread-like profiling (As showed in Fig. 1) that is formed at least in regions and that has helical channels (As showed in Fig. 1) and partition walls defining the channels, wherein the rotors perform a counter-rotating rotor rotation and the partition walls mesh with one another in the manner of gears, and a running housing part (Fig. 1, 16), wherein the running housing part (Fig. 1, annotated by the examiner) surrounds the rotors (As showed in Fig. 1) in a contactless manner (Col. 2, Line 20-25 and Col. 4, Line 55-65, Patton teaches casing may be lined with liner to prevent the contact between the rotor and casing, and the lining thickness various depends of working medium), wherein the rotors, together with the running housing part, form at least one delivery chamber (As showed in Fig. 1) for the fluid that is to be delivered, wherein the delivery chamber migrates axially along the rotor axes and delivers the fluid from a suction chamber (Fig. 1, annotated by the examiner) into a pressure chamber, a suction-side connection element (Fig. 1, annotated by the examiner) that is fluidically connected to the suction chamber, and a pressure-side connection element (Fig. 1, annotated by the examiner) that is fluidically connected to the pressure chamber, characterized in that wherein the suction-side connection element and the pressure-side connection element are arranged on a connection housing part (Fig. 1, annotated by the examiner) of the multi-part housing, wherein the 

    PNG
    media_image1.png
    672
    805
    media_image1.png
    Greyscale

Patton discloses the pressure-side connection element and the suction-side connection element are a single part.
Montelius teaches the suction-side connection element (Fig. 3, 11) and the pressure-side connection (Fig. 3, 14) can be two different elements.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Patton to incorporate teachings from Montelius.  Doing so, would result in the suction-side connection element and the pressure-side connection being two separated parts.  It would have 
In Reference to Claim 2
Patton discloses the dividing plane (Fig. 1, annotated by the examiner) extends through the suction chamber and the pressure chamber
In Reference to Claim 3
Patton discloses the rotors (Fig. 22, 24 and 26) are mounted in the running housing part (Fig. 1, 16)
In Reference to Claim 4
Patton discloses the running housing part (Fig. 1, 16) is integral (as showed in Fig. 1)
In Reference to Claim 5
Patton discloses the connection housing part (Fig. 1, annotated by the examiner) is integral
In Reference to Claim 6
Patton discloses the connection housing part (Fig. 1, annotated by the examiner), together with the running housing part (Fig. 1, annotated by the examiner), forms the suction chamber (Fig. 1, annotated by the examiner) and the pressure chamber (Fig. 1, annotated by the examiner)
In Reference to Claim 7
Patton discloses the connection housing part (Fig. 1, annotated by the examiner) comprises a partition wall (Fig. 1, annotated by the examiner) between the suction chamber and the pressure chamber.
In Reference to Claim 11
Patton discloses at least one support foot (As showed in Fig. 12) is provided on the connection housing part.
In Reference to Claim 12

In Reference to Claim 14
Patton discloses the housing comprises a planar dividing plane (Fig. 1, annotated by the examiner), between the running housing part and the drive housing part
In Reference to Claim 17
Patton discloses the pump driven by a motor.  It is obvious that heat will be generated during the operation.  The heat can be transfer to the pump body.
Claims 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Patton and Montelius as applied to claim 1 above, and further in view of US Patent Publication 2014/0286806 to Holbrook et al (Holbrook).
In Reference to Claims 9, 10, 15 and 16
Patton discloses the planar plan between the running housing part and the connection housing part.
The combination of Paton and Montelius as applied to Claim 1 does not teach the seal.
Holbrook teaches a sealing ring (Fig. 1, 10) being used to prevent leakage from plurality of housing pieces for a pressurized chamber.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Patton and Montelius as applied to Claim 1 to incorporate teachings from Holbrook.  Doing so, would result in the sealing ring being used between housing components to prevent leakage from the pressured chamber.  Patton discloses the all recited limitation except the seal between housing components.  Nevertheless, seals are commonly used in pumps of the type claimed in the present invention, therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a seal inhibiting leakage of said pressurized fluid around housings as taught by Holbrook, since doing so would have avoid unwanted leakage and pressure loss.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Patton and Montelius as applied to claim 12 above, and further in view of US Patent Publication 2008/0181804 to Tanigawa et al (Tanigawa) .
In Reference to Claim 13
Patteon discloses the screw pump with drive shaft which is driven by motor.
The combination of Patton and Montelius as applied to Claim 12 does not teach the coupling between the shaft and motor.
Tanigawa teaches a magnetic coupling (Fig. 1A, 17) to transfer force between the motor and the drive shaft of the screw compressor.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Patton and Montelius as applied to Claim 12 to incorporate teachings from Tanigawa.  Doing so, would result in a magnetic coupling being used to transfer the force from the motor to drive the screw pump, since Tanigawa teaches a method of eliminating contamination induced by lubrication oil and without reduction of operation life (Paragraph 11 of Tanigawa).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2014/0255215 to Yin et al, US Patent 6,623,262 to McKeithan et al, US Patent 3,288,077 to Meskat, US Patent 2,381,695 to Sennet, US Patent 5,601,414 to DiRe
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/16/2021